Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 1 of 21 Page ID #:358




                        Exhibit A
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 2 of 21 Page ID #:359




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                     SOUTHERN DIVISION

   JANE DOE on behalf of herself and all others         Case No. 8:21-CV-00338-CJC-ADS
   similarly situated,

                                                        Hon. Cormac J. Carney
                                   Plaintiff,
   v.
                                                        PLAINTIFF’S FIRST REQUEST FOR THE
   MINDGEEK USA INCORPORATED,                           PRODUCTION OF DOCUMENTS TO
   MINDGEEK S.A.R.L., MG FREESITES, LTD                 DEFENDANTS
   (D/B/A PORNHUB), MG FREESITES II, LTD,
   MG CONTENT RT LIMITED, AND 9219-1568
   QUEBEC, INC. (D/B/A MINDGEEK),

                                   Defendants.


        PLAINTIFF’S FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS
                               TO DEFENDANTS

           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Jane Doe

   hereby requests that Defendants Mindgeek USA Incorporated, Mindgeek S.A.R.L., Mg

   Freesites, Ltd (d/b/a Pornhub), Mg Freesites II, Ltd, Mg Content Rt Limited, and 9219-1568

   Quebec, Inc. (d/b/a Mindgeek) (collectively, “Mindgeek” or “Defendants”) produce the

   following documents or things at the offices of Susman Godfrey L.L.P., 1900 Avenue of the

   Stars, 14th Floor, Los Angeles, CA 90067, within 30 days after the date of service of this

   document.

           The following definitions and instructions apply to the requests listed below.

                                 DEFINITIONS AND INSTRUCTIONS

           1.         “Communication” means the transmittal of information (in the form of facts,

   ideas, inquiries or otherwise), and the statements by which such information is transmitted.




                                                    1
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 3 of 21 Page ID #:360




           2.         “Concern” or “concerning” means relating to, referring to, describing, evidencing

   or constituting.

           1.         “CSEM” means “child sexual exploitation material,” and refers to child

   pornography, or the visual depiction of sexually explicit conduct involving a minor (a person

   under the age of 18), including but not limited to lascivious exhibition of the anus, genitals, or

   pubic area of any person.

           2.         “Documents” means without limitation any item described by Federal Rule of

   Civil Procedure 34, and any written, printed, typed, graphic, photographed, and recorded or

   otherwise reproduced or stored communication, representation or information, including but not

   limited to writings, drawings, graphs, charts, photographs, sound recordings, images, and other

   data or data compilations. This term includes whatever form and by whatever means such

   documents may have been created or stored including, but not limited to: any handmade form,

   such as writing; any photographic form, such as microfilm, microfiche, prints, slides, negatives,

   photocopies; and mechanical form such as printing or typing; any electrical, electronic, or

   magnetic form such as tape recordings, cassettes, or any information on an electronic or

   magnetic storage device such as floppy diskettes, hard disks, backup tapes, CD-ROMS, optical

   discs, printer buffers, smart cards, memory calculators, electronic dialers, hard drives, or

   electronic notebooks; and any printout or readout from any magnetic storage device.             All

   documents provided in response to these Document Requests are to include all versions of each

   responsive document, including all drafts and copies of each document. For the avoidance of

   doubt, this term includes social media content, instant messages and electronic messages on

   ephemeral messaging platforms, text messages, and voicemails.




                                                      2
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 4 of 21 Page ID #:361




           3.         “Employee” includes any current or former, full- and part-time employees,

   contractors, contract employees, volunteers, interns, lobbyists, officers, directors, or other agents

   and/or representatives of You.

           4.         “Child sex trafficking” refers to any instance where a person under the age of 18

   is caused to engage in a commercial sex act.

           5.         “Model Program” means the program offered for users to participate in the profits

   from their content, as amended from time to time by You.

           6.         “Person” is defined as any natural person or any legal entity, including, without

   limitation, any business or governmental entity or association.

           7.         “You,” “Your,” or “Mindgeek” mean Mindgeek USA Incorporated, Mindgeek

   S.A.R.L., Mg Freesites, Ltd (d/b/a Pornhub), Mg Freesites II, Ltd, Mg Content Rt Limited, and

   9219-1568 Quebec, Inc. (d/b/a Mindgeek), and any corporate parent, subsidiary, or affiliate of

   any of the aforementioned entities, and any officer, employee, agent, representative, or person

   acting or purporting to act on behalf of any of the aforementioned entities, or any of their

   corporate parents, subsidiaries, or affiliated entities.

           8.         The connectives “and” and “or” shall be construed either disjunctively or

   conjunctively as necessary to bring within the scope of the discovery request all responses that

   might otherwise be construed to be outside of its scope.

           9.         The use of the singular form of any word includes the plural and the plural as

   singular as necessary to bring within the scope of the discovery request any information or

   documents which might otherwise be construed to be outside their scope.

           10.        You must supplement your responses to the extent required by the Federal Rules

   of Civil Procedure.



                                                       3
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 5 of 21 Page ID #:362




           11.        Produce the originals of any document requested and all copies thereof if any

   copy is other than identical with the original.

           12.        If You withhold any information under a claim of privilege, identify:

                 a. the nature of the privilege (including work product) which is being claimed and, if

                      the privilege is governed by state law, indicate the state’s privilege rule being

                      invoked; and

                 b.   For documents: (i) the type of document, e.g., letter or memorandum; (ii) the

                      subject matter of the document; (iii) the date of the document; and (iv) the author

                      of the document, the addressees of the document, and any other recipients, and,

                      where not apparent, the relationship of the author, addressees, and recipients to

                      each other;

                 c. For oral communications: (i) the name of the person making the communication

                      and the names of persons present while the communication was made and, where

                      not apparent, the relationship of the persons present to the person making the

                      communication; (ii) the date and place of communication; and (iii) the subject

                      matter of the communication.

                 d. If no information is being withheld under a claim of privilege, so state.

                 e. Any document or part of a document withheld under a claim of privilege must be

                      preserved.

           13.        If any document responsive to a request once existed but have been destroyed or

   discarded, or otherwise are not capable of being produced, provide a list specifying each such

   document and setting forth the following information: (i) the date of the document; (ii) a

   description of the subject matter of the document; (iii) the name and last known address of each



                                                       4
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 6 of 21 Page ID #:363




   person who prepared or participated in the preparation of the document; (iv) the name and last

   known address of each addressee or other person to whom the document, or any part thereof, was

   sent or to whom the document or its contents, or any part thereof, was disclosed; (v) the name

   and last known address of any person not covered by items (iii) and (iv) who had possession,

   custody or control of the document or a copy thereof; (vi) the date on which the document was

   destroyed or discarded and a statement of the reasons why the document was destroyed or

   discarded or why such document is not capable of being produced; and (vii) the discovery

   request to which the document is responsive.

           14.        If you have no documents responsive to a particular request, please so state.

           15.        Unless otherwise stated, the time period for these Requests is February 19, 2011

   to the present.




                                                       5
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 7 of 21 Page ID #:364




                                     DOCUMENT REQUESTS

   REQUEST FOR PRODUCTION NO. 1:

           All complaints or requests You received to remove material containing CSEM or
   concerning child sex trafficking from Your sites, and Your responses to those requests, including
   but not limited to Content Removal Request Forms.

   REQUEST FOR PRODUCTION NO. 2:

           Documents sufficient to identify Your policies or procedures concerning the elimination
   of CSEM or child sex trafficking material from Your sites, including but not limited to terms of
   service, moderation policies and other measures to prevent such content from being uploaded or
   posted.

   REQUEST FOR PRODUCTION NO. 3:

           All Documents or communications concerning Your efforts, policies or procedures
   concerning the elimination of CSEM or child sex trafficking material from Your sites, including
   but not limited to moderation policies and other measures to prevent such content from being
   uploaded or posted, and directives, instructions or guidance to Employees concerning the
   identification and elimination of CSEM or child sex trafficking material from Your sites.

   REQUEST FOR PRODUCTION NO. 4:

           All Documents or communications concerning (i) the hiring and training of Employees to
   review content before or after it is uploaded or posted to Your sites; and (ii) the hiring and
   training of Employees to moderate Your sites and field complaints or requests to remove CSEM
   or child sex trafficking content.

   REQUEST FOR PRODUCTION NO. 5:

          All Documents and communications related to Your systems for flagging, reviewing, and
   removing illegal material, as well as your parental controls and automated detection technologies
   to prevent, identify, and remove CSEM and child sex trafficking content.

   REQUEST FOR PRODUCTION NO. 6:

            Any financial analyses, reports or discussion concerning the impact of the presence of
   illegal, underage CSEM or child sex trafficking content on Your site, or of removing such
   content from Your sites or modifying Your protocols concerning such content.

   REQUEST FOR PRODUCTION NO. 7:

           Documents sufficient to show how Mindgeek benefits financially from individual videos
   and/or photographs that are displayed on its websites, including revenues attributable to CSEM
   or child sex trafficking content on Your sites.


                                                  6
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 8 of 21 Page ID #:365




   REQUEST FOR PRODUCTION NO. 8:

            Documents sufficient to identify Your identity verification procedures for users of Your
   sites, including but not limited to procedures to confirm (i) the identity of the person uploading
   or posting content on your sites and whether that person owns the copyrights in the content to be
   posted or uploaded; and (ii) that a person depicted in sexually explicit content has consented to
   its posting or uploading on Your sites.

   REQUEST FOR PRODUCTION NO. 9:

           All Documents or communications concerning Your identity verification procedures for
   users of Your sites, proposals to institute identity verification procedures, and decisions not to
   institute such procedures.

   REQUEST FOR PRODUCTION NO. 10:

          Documents sufficient to identity Your age verification procedures for users of Your sites,
   including but not limited to procedures to confirm (i) the age of the person uploading or posting
   content to Your sites; and (ii) the age of a person depicted in sexually explicit content on Your
   sites.

   REQUEST FOR PRODUCTION NO. 11:

          All Documents or communications concerning Your age verification procedures for users
   of Your sites, proposals to institute age verification procedures, and decisions not to institute
   such procedures.

   REQUEST FOR PRODUCTION NO. 12:

           All Documents or communications concerning Your efforts, policies and procedures to
   prevent Model Program participants from uploading content of someone else who is not over the
   age of 18.

   REQUEST FOR PRODUCTION NO. 13:

           All Documents or communications concerning Your efforts, policies or procedures to
   identify and ban persons who violate Your “zero tolerance policy against underage content, as
   well as the exploitation of minors in any capacity”, including any Documents or communications
   (i) identifying when you instituted the policy; (ii) discussing, proposing, or rejecting such a
   policy; and (iii) concerning any decisions not to identify and ban persons who violate such
   policy.

   REQUEST FOR PRODUCTION NO. 14:

           All Documents or communications concerning the tracking of CSEM or child sex
   trafficking content posted or uploaded on Your sites.

                                                   7
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 9 of 21 Page ID #:366




   REQUEST FOR PRODUCTION NO. 15:

          All Documents or communications concerning Your efforts to (i) track users’ search
   terms relating to CSEM or child sex trafficking content; (ii) ban certain search terms relating to
   such content; and (iii) remove content hitting on such search terms.

   REQUEST FOR PRODUCTION NO. 16:

           Any Documents or communications concerning any data or analyses conducted relating
   to user behavior, preferences, or searches relating to CSEM or child sex trafficking content.

   REQUEST FOR PRODUCTION NO. 17:

          All Documents or communications concerning advertising in connection with videos
   uploaded or posted to Your sites that depict CSEM or child sex trafficking content, including but
   not limited to (i) Your use of Your advertising program to connect advertisers to viewers of
   underage content; (ii) advertisers’ use of Your advertising program to target viewers of underage
   content; and (iii) any discussions concerning Your allowance of such targeted advertising.

   REQUEST FOR PRODUCTION NO. 18:

           All Documents or communications concerning the creation, promotion, or elimination of
   “playlists” of underage content on Your sites, including any discussions regarding playlists that
   explicitly refer to underage content, including but not limited to playlists titled “less than 18,”
   “the best collection of young boys,” and “under---age”.

   REQUEST FOR PRODUCTION NO. 19:

          All Documents or communications concerning how You create categories of content on
   Your sites, including any discussions regarding categories that may include underage content,
   such as “babysitter,” “college,” and “school”.

   REQUEST FOR PRODUCTION NO. 20:

            All Documents or communications regarding Your decision to delete words from video
   titles that describe criminal content while leaving the actual videos posted or uploaded on Your
   sites.

   REQUEST FOR PRODUCTION NO. 21:

           Any communications with law enforcement regarding requests to remove CSEM or child
   sex trafficking content from Your sites.




                                                   8
   8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 10 of 21 Page ID
                                  #:367



REQUEST FOR PRODUCTION NO. 22:

       Any communications with law enforcement regarding Your efforts, policies and
procedures to prevent, identify, and remove CSEM or child sex trafficking content on Your sites.

REQUEST FOR PRODUCTION NO. 23:

       All Documents or communications with or received from the National Center on Sexual
Exploitation or any other advocacy group regarding CSEM or child sex trafficking content on
Your sites.

REQUEST FOR PRODUCTION NO. 24:

      All Documents or communications with or received from the National Center for Missing
and Exploited Children regarding CSEM or child sex trafficking on Your sites.

REQUEST FOR PRODUCTION NO. 25:

       Any communications with government officials regarding Your efforts, policies and
procedures to prevent, identify, and remove CSEM or child sex trafficking content on Your sites.

REQUEST FOR PRODUCTION NO. 26:

        All Documents or communications concerning changes over time and the reasons for
such changes to (i) Your age and identity verification policies or procedures; and (ii) Your
efforts to prevent, identify, or eliminate CSEM or child sex trafficking content from being posted
or uploaded to Your sites.

REQUEST FOR PRODUCTION NO. 27:

       All Documents or communications with any third parties concerning the prevention,
existence, identification, or removal of CSEM or child sex trafficking content on Your sites,
including Documents or communications with governmental entities or Your potential acquirers.

REQUEST FOR PRODUCTION NO. 28:

       All Documents or communications relating to the outside experts You retained to
independently review its compliance program and make recommendations that focus on
eliminating all illegal content and achieve a “best-in-class” program that sets the standard for the
technology industry described at https://help.pornhub.com/hc/en-us/categories/360002934613.

REQUEST FOR PRODUCTION NO. 29:

        All Documents or communications relating to the “major steps” taken by You described
at https://help.pornhub.com/hc/en-us/categories/360002934613.




                                                 9
8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 11 of 21 Page ID
                                  #:368



REQUEST FOR PRODUCTION NO. 30:

       All Documents or communications relating to Your April 2021 Transparency Report
described at https://help.pornhub.com/hc/en-us/categories/360002934613.

REQUEST FOR PRODUCTION NO. 31:

       All Documents or communications relating to the independent review conducted by
Kaplan     Hecker    &    Fink     LLP,     described   at    https://help.pornhub.com/hc/en-
us/categories/360002934613, including any compliance suggestions You have received.


Dated: May 24, 2021

                                          Respectfully submitted,

                                          s/ Arun Subramanian
                                          DAVIDA BROOK (275370)
                                          dbrook@susmangodfrey.com
                                          KRYSTA KAUBLE PACHMAN (280951)
                                          kpachman@susmangodfrey.com
                                          SUSMAN GODFREY L.L.P.
                                          1900 Avenue of the Stars, Suite 1400
                                          Los Angeles, California 90067-6029
                                          Telephone: (310) 789-3100
                                          Facsimile: (310) 789-3150

                                          ARUN SUBRAMANIAN
                                          (Pro Hac Vice forthcoming)
                                          asubramanian@susmangodfrey.com
                                          SUSMAN GODFREY L.L.P.
                                          1301 Avenue of the Americas, 32nd Fl.
                                          New York, NY 10019-6023
                                          Telephone: (212) 336-8330
                                          Facsimile: (212) 336-8340

                                          Attorneys for Plaintiff Jane Doe




                                             10
8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 12 of 21 Page ID
                                  #:369


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of May, 2021 I caused Plaintiff’s First Request for

 the Production of Documents to be served by email on counsel for the Defendants, Kathleen

 Massey & Mark Cheffo (Dechert) and Anthony Penhale (Mindgeek).



                                                             s/ Arun Subramanian




                                                11
8176995v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 13 of 21 Page ID
                                  #:370



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION

JANE DOE on behalf of herself and all                  Case No. 8:21-CV-00338-CJC-ADS
others similarly situated,

                                                       Hon. Cormac J. Carney
                                 Plaintiff,
v.
                                 PLAINTIFF’S FIRST SET OF
MINDGEEK USA INCORPORATED,       INTERROGATORIES TO
MINDGEEK S.A.R.L., MG FREESITES,
LTD (D/B/A PORNHUB), MG          DEFENDANTS
FREESITES II, LTD, MG CONTENT RT
LIMITED, AND 9219-1568 QUEBEC,
INC. (D/B/A MINDGEEK),
                                 Defendants.

                       PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                     TO DEFENDANTS

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, and Local Civil

Rule 33, Plaintiff Jane Doe hereby requests that Defendants Mindgeek USA Incorporated,

Mindgeek S.A.R.L., Mg Freesites, Ltd (d/b/a Pornhub), Mg Freesites II, Ltd, Mg Content Rt

Limited, and 9219-1568 Quebec, Inc. (d/b/a Mindgeek) (collectively, “Mindgeek” or

“Defendants”) answer the following interrogatories as required by Rule 33(b), and afterward

supplement such interrogatory answers as necessary to comply with the requirements of Rule

26(e)(1).

                                              DEFINITIONS

        1.         “Child sex trafficking” refers to any instance where a person under the age of 18

is caused to engage in a commercial sex act.

        2.         “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise), and the statements by which such information is transmitted.



                                                   1
8177478v1/016926
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 14 of 21 Page ID
                                  #:371



        3.         “Concern” or “concerning” means relating to, referring to, describing, evidencing

or constituting.

        4.         “CSEM” means “child sexual exploitation material,” and refers to child

pornography, or the visual depiction of sexually explicit conduct involving a minor (a person

under the age of 18), including but not limited to lascivious exhibition of the anus, genitals, or

pubic area of any person.

        5.         “You,” “Your,” or “Mindgeek” mean Mindgeek USA Incorporated, Mindgeek

S.A.R.L., Mg Freesites, Ltd (d/b/a Pornhub), Mg Freesites II, Ltd, Mg Content Rt Limited, and

9219-1568 Quebec, Inc. (d/b/a Mindgeek), and any corporate parent, subsidiary, or affiliate of

any of the aforementioned entities, and any officer, employee, agent, representative, or person

acting or purporting to act on behalf of any of the aforementioned entities, or any of their

corporate parents, subsidiaries, or affiliated entities.

        6.         “Document” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this

term.

        7.         “Employee” includes any current or former, full- and part-time employees,

contractors, contract employees, volunteers, interns, lobbyists, officers, directors, or other agents

and/or representatives of You.

        8.         When referring to a person, “identify” means to give, to the extent known, the

person’s full name, present or last known address, and when referring to a natural person,

additionally, the present or last known place of employment. Once a person has been identified




8177478v1/016926                                    2
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 15 of 21 Page ID
                                  #:372



in accordance with this subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

           9.      When referring to documents, “identify” means to give, to the extent known, the

(i) type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

addressee(s) and recipient(s). In the alternative, the responding party may produce the

documents, together with identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).

           10.     “Person” is defined as any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

           11.     The terms “all,” “any,” and “each” shall each be construed as encompassing any

and all.

           12.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

           13.     The use of the singular form of any word includes the plural and the plural as

singular as necessary to bring within the scope of the discovery request any information or

documents which might otherwise be construed to be outside their scope.

                                           INSTRUCTIONS

           1.      In addition to the specific instructions set forth below, these discovery requests

incorporate the instructions set forth in Federal Rules of Civil Procedure 26 and 33 and Rule 33

of the Local Civil Rules of the United States District Court for the Central District of California.

           2.      Each response shall be numbered in the same manner and sequence as the

corresponding interrogatory. Please respond to each interrogatory separately by setting forth the

interrogatory followed by your response to the interrogatory.




8177478v1/016926                                   3
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 16 of 21 Page ID
                                  #:373



        3.         Each interrogatory shall be construed independently, and no interrogatory shall be

viewed as limiting the scope of any other interrogatory unless the request so specifies.

        4.         Whenever an interrogatory may be answered by referring to a document, that

document shall be identified in the response by Bates number or, if the document has not

previously been produced, that document shall be attached as an exhibit to the response and

referred to in the response. If the document has more than one page, refer to the page and section

where the answer to the interrogatory can be found.

        5.         If You elect to produce business records in response to an interrogatory pursuant

to Rule 33(d) of the Federal Rules of Civil Procedure, produce the records as they are kept in the

usual course of business or organize and label them to correspond with the interrogatory. If the

document is being produced in its native electronic format (inclusive of its metadata), identify

the document using its hash or other appropriate electronic identification and identify the

interrogatories to which the document is responsive. If the document is not being produced in

electronic form, identify the document using the applicable bates numbers or specifically identify

the type of document being produced (e.g., letter, memorandum, telegram, contract, invoice,

etc.), its date and author(s), its custodian, and every person to whom such document or any copy

thereof was given or sent. For all documents produced pursuant to Rule 33(d), identify the

employee, officer, or agent certifying the documents as a business record.

        6.         Where specific items are listed as being included within a general category of

requested information, address both the listed items and any other items falling within the

general category.

        7.         If You withhold any information under a claim of privilege, identify:




8177478v1/016926                                    4
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 17 of 21 Page ID
                                  #:374



                   (a)    the nature of the privilege (including work product) which is being

        claimed and, if the privilege is governed by state law, indicate the state’s privilege rule

        being invoked; and

                   (b)    For documents: (i) the type of document, e.g., letter or memorandum; (ii)

        the subject matter of the document; (iii) the date of the document; and (iv) the author of

        the document, the addressees of the document, and any other recipients, and, where not

        apparent, the relationship of the author, addressees, and recipients to each other;

                   (c)    For oral communications: (i) the name of the person making the

        communication and the names of persons present while the communication was made

        and, where not apparent, the relationship of the persons present to the person making the

        communication; (ii) the date and place of communication; and (iii) the subject matter of

        the communication.

                   (d)    If no information is being withheld under a claim of privilege, so state.

                   (e)    Any document or part of a document withheld under a claim of privilege

        must be preserved.

        8.         If any document responsive to a request once existed but have been destroyed or

discarded, or otherwise are not capable of being produced, provide a list specifying each such

document and setting forth the following information: (i) the date of the document; (ii) a

description of the subject matter of the document; (iii) the name and last known address of each

person who prepared or participated in the preparation of the document; (iv) the name and last

known address of each addressee or other person to whom the document, or any part thereof, was

sent or to whom the document or its contents, or any part thereof, was disclosed; (v) the name

and last known address of any person not covered by items (iii) and (iv) who had possession,




8177478v1/016926                                    5
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 18 of 21 Page ID
                                  #:375



custody or control of the document or a copy thereof; (vi) the date on which the document was

destroyed or discarded and a statement of the reasons why the document was destroyed or

discarded or why such document is not capable of being produced; and (vii) the discovery

request to which the document is responsive.

        9.         If only a part of a discovery request is objectionable, the remainder of the request

shall be answered. If an objection is made to an interrogatory, or a part of an interrogatory, the

specific ground for the objection shall be set forth clearly in the response to that interrogatory.

        10.        The obligation to answer these interrogatories is continuing pursuant to Rule

26(e) of the Federal Rules of Civil Procedure. If at any time after answering these interrogatories

you discover additional information that will make your answers to these interrogatories more

complete or correct, amend your answers as soon as practicable.

        11.        Unless otherwise stated, the timeframe for the interrogatories below is February

19, 2011, to present.

                                          INTERROGATORIES

        INTERROGATORY NO. 1: Identify each of the individuals, whether or not currently

employed by You, who are the most knowledgeable about Your (i) efforts to monitor and

eliminate CSEM and child sex trafficking content posted or uploaded to Your sites, including (ii)

policies and/or procedures to monitor and eliminate CSEM and child sex trafficking content

posted or uploaded to Your sites; and (iii) the financial implications of eliminating such content.

        RESPONSE:




8177478v1/016926                                    6
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 19 of 21 Page ID
                                  #:376



           INTERROGATORY NO. 2: Identify all of Your current and former Employees who

participated in, implemented, or monitored the effectiveness of Your “zero tolerance policy

against underage content, as well as the exploitation of minors in any capacity.”1

           RESPONSE:



           INTERROGATORY NO. 3: Identify how You determine whether content posted or

uploaded on Your sites that is reported or flagged for CSEM or child sex trafficking violates

Your content policies, including (i) who among Your current and former Employees is or was

responsible for establishing, implementing, and enforcing any of Your policies and procedures to

make such determinations; and (ii) how Your policies and procedures to make such

determinations have changed over time.

           RESPONSE:



           INTERROGATORY NO. 4: Identify how You determine whether to ban a user who

posts or uploads content on Your sites that is reported or flagged for CSEM or child sex

trafficking, including (i) who among Your current and former Employees is or was responsible

for establishing, implementing, and enforcing any of Your policies and procedures to make such

determinations; (ii) any policies or procedures You have to prevent that user from engaging in

the same conduct under a new account or username; and (iii) how Your policies and procedures

to make such determinations to ban a user or prevent a user from engaging in the same conduct

under a new account or username have changed over time.

           RESPONSE:



1
    https://help.pornhub.com/hc/en-us/articles/1260803955549-Transparency-Report.


8177478v1/016926                                        7
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 20 of 21 Page ID
                                  #:377




Dated: May 24, 2021

                                   Respectfully submitted,

                                   s/ Arun Subramanian
                                   DAVIDA BROOK (275370)
                                   dbrook@susmangodfrey.com
                                   KRYSTA KAUBLE PACHMAN (280951)
                                   kpachman@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1900 Avenue of the Stars, Suite 1400
                                   Los Angeles, California 90067-6029
                                   Telephone: (310) 789-3100
                                   Facsimile: (310) 789-3150

                                   ARUN SUBRAMANIAN
                                   (Pro Hac Vice forthcoming)
                                   asubramanian@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1301 Avenue of the Americas, 32nd Fl.
                                   New York, NY 10019-6023
                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340

                                   Attorneys for Plaintiff Jane Doe




8177478v1/016926                      8
Case 8:21-cv-00338-CJC-ADS Document 39-3 Filed 07/09/21 Page 21 of 21 Page ID
                                  #:378




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of May, 2021 I caused Plaintiff’s First Set of

 Interrogatories to be served by email on counsel for the Defendants, Kathleen Massey & Mark

 Cheffo (Dechert) and Anthony Penhale (Mindgeek).



                                                              s/ Arun Subramanian




8177478v1/016926                                  9
